REVISED MAY 8, 2008
           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                            April 25, 2008
                                     No. 07-51335                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk


REBECA PEREZ
                                                  Plaintiff-Appellant
v.

POLICE CHIEF VICTOR ARAIZA; LORENZO GARCIA, El Paso
Independent School District Superintendent; ANTHONY SAFI;
EL PASO INDEPENDENT SCHOOL DISTRICT BOARD OF TRUSTEES

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:07-CV-00217


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Rebeca Perez, pro se, is seeking a subpoena to obtain a police report under
the Texas Public Information Act that was withheld from her pursuant to Texas
Government Code section 552.108(a)(2). We have reviewed the briefs and the
applicable law. Perez presents no valid argument as to how a federal court has
subject matter jurisdiction over her claim. She does not allege diversity

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51058

jurisdiction, nor does she allege her action arises under any applicable federal
law as a basis for federal question jurisdiction. See, e.g., Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Perez is challenging the Texas
Attorney General’s application of Texas state law, which, as currently alleged,
is a pure state law claim. We therefore agree with the district court’s conclusion
that we have no subject-matter jurisdiction over this case. The summary
judgment is AFFIRMED for the reasons given by the district court in its opinion.




                                        2